Citation Nr: 0416161	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  01-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1974 to May 1975.

The instant appeal arose from a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied claims for 
service connection for residuals of a head injury and low 
back strain.  The Board of Veterans' Appeals (Board) notes 
that nonservice-connected pension, which was also an issue on 
appeal, was granted in a March 2002 rating decision; 
therefore, that issue will not be addressed in this decision.  
The appellant has received the full grant of benefits sought 
as to that issue.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting at Boston, Massachusetts, in 
November 2003.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for low back 
strain during his November 2003 personal hearing.


CONCLUSION OF LAW

The appeal with regard to the claim of entitlement to service 
connection for low back strain has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his November 2003 hearing before the undersigned 
Veterans Law Judge, it was noted that the appellant wished to 
withdraw his appeal as to his claim for service connection 
for low back strain.  VA regulation provides for the 
withdrawal of an appeal to the Board on the record at a 
hearing at any time before the Board promulgates a final 
decision on the matter in question.  38 C.F.R. § 20.204(b) 
(2003); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a 
claim is withdrawn by a appellant, it ceases to exist; it is 
no longer pending and it is not viable).
 
The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate. See 38 U.S.C.A. § 7105(d) (West 
2002).
 
Because the appellant has clearly expressed his desire to 
terminate his appeal for benefits as to the low back strain 
issue, because he has done so on the record during a hearing, 
and because the Board had not yet promulgated a decision on 
his appeal at the time of his request for withdrawal, the 
legal requirements for a proper withdrawal of the low back 
strain issue have been satisfied.  38 C.F.R. § 20.204(b) 
(2003).  Accordingly, further action by the Board on that 
issue is not appropriate, and the appellant's appeal of the 
low back strain claim should be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal of the claim of entitlement to service connection 
for low back strain is dismissed.




REMAND

A review of the record reveals that further development is 
necessary before the Board can reach the merits of the claim 
for service connection for residuals of a head injury.  
First, the appellant has reported that he had an additional 
period of active duty, sometime between May 1975 and 1977, 
when he was stationed at South Weymouth Naval Air Station.  
The RO should attempt to verify this reported additional 
service period with the service department and/or the 
National Personnel Records Center (NPRC).

Second, the record reveals that the appellant has received 
relevant medical treatment from several private medical 
providers.  However, not all of the records mentioned have 
been associated with the claims folder.  In his July 2000 
claim, he reported that he received private medical treatment 
in 2000 from Dr. Al Griffin of Furnace Street in Marshfield.  
Service medical records and private medical records reveal 
that the appellant was treated at the South Shore Hospital in 
the fall of 1972, perhaps from August 26 to September 27, 
after a motorcycle accident.  In July 2001 Dr. Colella, a 
private psychiatrist, reported that the appellant had been 
receiving ongoing outpatient treatment since April 1999.  
Finally, during his November 2003 hearing, the appellant 
indicated that he had been institutionalized at Taunton State 
Hospital for three months "recently".  Accordingly, 
attempts should be made to develop records from Dr. Griffin, 
South Shore Hospital, Dr. Colella, and Taunton State 
Hospital.

Third, the appellant has reported that he received inpatient 
treatment at the Beaufort Naval Hospital on two occasions in 
service.  One such period of inpatient treatment apparently 
occurred in April 1975 after the appellant was involved in a 
fight.  The treatment records from the Beaufort Naval 
Hospital have not been requested from NPRC.  Only a general 
request for service medical records has been made.  
Accordingly, remand is required in this case to attempt to 
obtain these service medical records.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  

2.  The RO should attempt to verify, 
through official channels, including the 
NPRC, whether the appellant had any 
additional periods of active duty, 
including the dates, types, and character 
of any period of service beginning in or 
after May 1975.  Those channels should 
also be asked to clarify what periods of 
service were in the nature of active duty, 
active duty for training, or inactive duty 
training.  The information received should 
be associated with the claims folder.

3.  The RO should contact the appellant 
and request that he provide the RO with 
signed releases and adequate identifying 
information, where necessary, (VA Forms 
21-4142), for the following health care 
providers.  After any necessary 
authorizations have been obtained, the RO 
should document attempts to obtain copies 
of all pertinent records, including:

a.  Service hospitalization records 
pertaining to the appellant from the 
Beaufort Naval Hospital during the 
period from October 1974 to May 
1975, including any records from 
April 1975 of inpatient treatment 
following a fight; and

b.  Any records pertaining to the 
appellant from Dr. Al Griffin of 
Furnace Street in Marshfield from 
2000 to the present; and

c.  Any records pertaining to the 
appellant of inpatient treatment 
from the South Shore Hospital in the 
fall of 1972, perhaps from August 26 
to September 27, after a motorcycle 
accident; and

d.  Any records of outpatient 
psychiatric treatment pertaining to 
the appellant since April 1999 from 
Dr. Colella, Nova Psychiatric 
Services, 1261 Furnace Brook 
Parkway, Suite 31, Quincy, 
Massachusetts, 02169; and

e.  Any records pertaining to the 
appellant of inpatient treatment 
from the Taunton State Hospital for 
three months "recently".

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of a head 
injury.  In so doing, the RO is to 
consider all records, including those 
received by the RO since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



